Per Curiam. The appellants sued out a writ of replevin against the appellee. At the return term they dismissed their suit and an order appears on the Judge’s minutes showing such dismissal, as follows: “Plaintiff dismisses suit at his cost, and • return of property awarded and one cent damages for plaintiff.” The clerk entered up judgment accordingly. At a subsequent term 'motion was made, due notice having been given to amend the judgment so as to show that a return of property and judgment for cost was awarded in favor of defendant instead of plaintiffs. The Circuit Court, on inspection of the record and hearing the testimony of the Judge who presided at the time the original order was made, allowed the motion to amend. From this order an appeal is now prosecuted. It is quite apparent that the word “ plaintiff,” as it appearsattheend of the Judge’s minutes, was used inadvertently, and that the word “ defendant ” was intended. This mere slip of the pen should be corrected, and as we understand the current of modern decisions in the United States, is a proper subject of amendment even after the term at which it occurred. It is one of those cases where it “ so clearly appears that the judgment as entered is not the sentence which the law ought to have pronounced, upon the facts as established by the record, that the court acts upon the presumption that the error is a clerical misprision rather than a judicial blunder, and sets the judgment, or rather the judgment entry, right, by an amendment nune pro tune.” Freeman on Judgments, Sec. 70; Ives v. Hulce, 17 Ill. App. 30. Affirmed.